Opinión disidente del
Juez Asociado Señor Negrón García.
Es un principio universal que el hecho humano siempre precede al Derecho. De ahí, para el jurisprudente, la importancia de evaluar cuidadosamente todas las circunstancias fácticas; lo contrario significa desdibujar el trasfondo empírico que deter-mina la aplicación correcta de la norma jurídica y, con ello, arriesgarnos a perpetuar una injusticia. Pueblo en interés me-nor F.S.C., 128 D.P.R. 931, 945 (1991), opinión disidente del Juez Asociado Señor Negrón García.
Deferencialmente objetamos de nuevo una práctica adju-dicativa a ciegas, que desvirtúa fatalmente el recto proceso apelativo. Al igual que en Pueblo v. Colón Bernier, 148 D.P.R. 135 (1999),(1) la mayoría decide tomar como veraz y correcta la versión presentada por los acusados en su peti-ción, sin una exposición narrativa de la prueba. Ignora así por completo los hechos destilados por el tribunal de ins-tancia, que tuvo la oportunidad directa de aquilatar y diri-mir la credibilidad de los testigos, no sólo por sus testimo-nios, sino por la apreciación de las expresiones no verbales —gestos, miradas, etc. — , no reproducidos en un alegato. De ese modo, la mayoría olvida el principio elemental de-cisorio de que los hechos determinan el derecho, no a la inversa. Soc. de Gananciales v. García Robles, 142 D.P.R. 241 (1997), opinión disidente, Juez Asociado Señor Negrón García.
*577i-H
El Ministerio Público acusó a Rafael Camilo Meléndez y a Clay Hernández Camilo de violar el Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, y, a Johnny Alemán Colón, de infringir los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A sees. 416 y 418. Estas acusaciones fueron producto de un registro y allanamiento autorizados por orden judicial, diligenciado en la estructura de Núm. 837 en la carretera Núm. 845, sector Antigua Vía, Trujillo Alto, y en un remolque estacio-nado en el patio. Desde la carretera, la apariencia exterior de la estructura era de una sola unidad residencial; sin embargo, resultó estar compuesta de más de un (1) apar-tamento donde residían diferentes familias.
Los acusados solicitaron la supresión a base de que la orden de registro y allanamiento violaba el Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1, por alegada-mente estar basada en un testimonio estereotipado y ser insuficiente al no especificar los apartamentos que habrían de ser registrados. Atendiendo estos únicos planteamientos, el tribunal de instancia (Hon. José Rodríguez Arenas, juez) celebró una vista evidenciarla en la que testificaron el Agente José Rivera González, el Alguacil José R. Betan-court Pomales, la Sra. Iris Jaelis Crespo Carrasquillo y la Sra. Carmen Melecio. Estas últimas eran residentes de la edificación allanada. Luego de escuchar esta prueba y ad-judicar credibilidad, el tribunal denegó la supresión. Los acusados acudieron al Tribunal de Circuito de Apelaciones (Hons. Arbona Lago, Negroni Cintrón, y Salas Soler, jueces). No solicitaron, gestionaron ni presentaron exposi-ción narrativa de la prueba alguna conforme al trámite procesal reglamentario. Descansaron exclusivamente en una argumentación unilateral de cómo habían ocurrido los hechos y en unas fotografías. El Tribunal de Circuito de *578Apelaciones confirmó en virtud de un examen de las foto-copias de fotografías de la estructura, y dictaminó correc-tamente —obviamente con vista a la ausencia de la expo-sición narrativa— que de las constancias de autos no surgía suficiente información que les permitiera concluir que el dictamen del tribunal de instancia fuera claramente erróneo. Más aún, resolvió que la determinación del tribunal de instancia estaba fundamentada en la excepción au-torizada en Pueblo v. Pérez Narváez, 130 D.P.R. 618 (1992).

Aún así, repetimos, sin el beneficio de una exposición narrativa de la prueba, la mayoría revoca y emite un dic-tamen basado en un cuadro fáctico especulativo, calcado del presentado por los acusados en su escrito.

hH l-H
La única prueba que consta en autos susceptible de ser evaluada por este tribunal es la declaración jurada del agente investigador José M. Salgado y las copias de las fotografías de la estructura allanada. Más allá sólo conta-mos con los resúmenes, de su faz incompletos, de los acu-sados y el Procurador General (sin una exposición narra-tiva) sobre los testimonios vertidos en la vista de supresión de evidencia. Examinémosla.
A. Declaración jurada y fotografías
El 12 de junio de 1996 el agente Salgado prestó decla-ración jurada ante la Juez Municipal Hon. María J. Buso Aboy, del Tribunal de Bayamón, para la orden de registro y allanamiento de la residencia antes aludida. Relató que para finales de mayo recibió una llamada telefónica anó-nima en la que le indicaban que en la mencionada carre-tera, luego del negocio “El Regreso Pub & B.B.Q.”, a mano izquierda en dirección a la carretera Núm. 875 se encon-traban dos (2) residencias: una —la Núm. 838— de una planta, en color rosa, y la otra —la Núm. 837— de tres (3) *579niveles, incluyendo un sótano color crema, donde se dedica-ban a la venta y el procesamiento de sustancias controla-das y al trasiego de armas de fuego. El 9 de junio, alrede-dor de las 11:00a.m., el agente Salgado se dirigió al lugar para continuar la investigación comenzada días antes. Es-tacionó el vehículo oficial sin rotulación frente a la residen-cia de tres (3) niveles. Observó a un joven que portaba una bolsa mediana transparente con envases cilindricos peque-ños que en su interior contenían un polvo blanco, quien se dirigía a la residencia de un nivel donde entregó la bolsa a través de una reja a una señora vestida con una bata azul de flores. Luego de salir del vehículo, el agente observó al mismo joven sacar de una guagua “Dodge”, una escopeta recortada y un rifle, meter ambas armas dentro de una bolsa plástica de basura y dirigirse a la residencia de tres (3) niveles, donde llamó varias veces a un individuo por el nombre de Toño. Un individuo salió por la puerta de un balcón en el segundo nivel y preguntó al joven qué le había traído, a lo que éste respondió que le había traído la ropa que había pedido. El individuo en el balcón le dio las gra-cias y le indicó que bajaría. Entró y salió por la parte de abajo de la residencia en donde el joven le entregó la bolsa que contenía las armas. Posteriormente, el agente corro-boró la parte posterior de la residencia por donde salió el individuo que se asomó al balcón y advirtió que había mi sótano con puertas de entrada que dan acceso al interior de la residencia.
Coincidimos con la mayoría en que el relato jurado por el agente Salgado no fue estereotipado ni insuficiente. Na-rró detalladamente una sucesión de eventos con gran par-ticularidad, y como declaración jurada era suficiente para establecer “causa probable” y justificar la orden de registro y allanamiento.
Aún así, la mayoría invalida la orden por alegada falta de especificidad al concluir que el agente Salgado debió haber investigado la posibilidad de que la estructura que *580habría de registrarse fuera de ocupación múltiple. Nos dice que “de los autos no surge que el agente haya realizado una investigación razonable para determinar si en efecto la estructura multipisos era destinada para residencia de ocupación múltiple”. Opinión mayoritaria, pág. 566. Se trata de una exigencia irrazonable e improcedente en las dimensiones procesal y sustantiva. Precisamente, por no haber sido preparada ni elevada una exposición narrativa de la prueba por los acusados, es que la mayoría injusta-mente puede afirmar que los autos están huérfanos sobre este extremo. Ignora así que no era al Procurador General a quien le correspondía suplir esa información “en los autos”. Como existía una orden judicial, ese deber le co-rresponde a los acusados y éstos no lo descargaron.
En lo sustantivo, conforme ilustran los anejos unidos a esta ponencia y puede el lector corroborarlos, desde la ca-rretera Núm. 845 la estructura exterior tenía todas las ca-racterísticas de ser unifamiliar. Las fotografías presenta-das reflejan ausencia de estacionamientos, buzones o listado de residentes en el exterior de la vivienda. También se observa un sólo portón para la entrada vehicular y peatonal. Tanto el tribunal de instancia como el Tribunal de Circuito de Apelaciones al examinar las fotografías, con-cluyeron que la estructura no aparentaba ser dedicada a una vivienda de ocupación múltiple.
No existió, pues, indicio alguno que provocara duda en los agentes sobre el tipo de ocupación unifamiliar en la residencia en cuestión. Es absurdo exigirle al agente Sal-gado que investigara la posible naturaleza multifamiliar de una estructura que externamente no presentaba carac-terísticas ni muestras de serlo. Como bien dice la mayoría, la obligación de realizar una investigación razonable para determinar si la estructura que será registrada con orden es de ocupación múltiple sólo surge cuando la configuración física de ésta sugiere razonablemente que ella es de ocupa-*581ción múltiple. Opinión mayoritaria, pág. 563. Esa no es la situación ante nos.
Por otro lado, las fotografías tomadas desde la parte posterior presentan puertas y números que identifican diferentes apartamentos. También puede apreciarse en una de las fotografías la base vacía de un contador, mientras que en otra se observa una base con lo que aparentan ser dos (2) contadores.
Respecto a los números, el Ministerio Público argu-mentó que muy bien pudieron haber sido colocados des-pués del registro. La defensa no presentó prueba testimonial, fotográfica, o de otra índole para demostrar la existencia de números en las puertas durante el registro, ni de contadores independientes, completos y en funciona-miento que evidenciaran tomas y sistemas residenciales se-parados de energía eléctrica.
Como sabemos, en situaciones en las que el allana-miento en controversia se realiza en virtud de una orden judicial, corresponde al promovente de la moción de supre-sión demostrar que el registro y la incautación de la evi-dencia fue irrazonable y, por consiguiente, ilegal. Pueblo v. Maldonado, Rosa, 135 D.P.R. 563 (1994); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986).
B. Testimonios vertidos en la vista evidenciaría
La opinión mayoritaria expone que de los resúmenes testificales de las partes —no están completos— surge que los apartamentos fueron registrados de forma consecutiva. Desconocemos la fuente para esta conclusión. Esta descrip-ción de los hechos no surge de los testimonios según presen-tados por los acusados y el Procurador. Resulta imposible inferir de estos resúmenes el orden, si alguno, en que se llevaron a cabo los registros.
*582Por el contrario, si algo revela el resumen del testimonio del agente Rivera González presentado en la petición de “certiorari” por los propios acusados es la simultaneidad:
Le entregan una orden de registro o allanamiento, con unas instrucciones verbales de registrar un sótano, llega al lugar con ayuda de sus compañeros. Este indica que si llega a ir sólo se “aguantaría” y no haría el registro, porque la estructura se ve de dos niveles y la orden dice de tres. Admite que podría allanar “los apartamentos que fueran”. Realizó el registro porque iba acompañado del identificador, que lo ayudó a llegar. Además le dijeron que primero registrara el sótano. Mientras realizaba el registro en el apartamento D-4, en el apartamento vecino se lle-vaba a cabo otro allanamiento por otros compañeros. Que desde el frente de la estructura 837 no era posible ver el estaciona-miento en la parte posterior, ni el sótano, el cual no se conecta por dentro de ninguno de sus apartamentos contiguos ni del apartamento A-l donde se encontró el material delictivo. (En-fasis suplido.) Petición de certiorari, págs. 5-6.
En contraposición a lo establecido por la mayoría, de este testimonio, insistimos, se infiere una simultaneidad en el diligenciamiento de la orden, lo cual, como veremos, es el elemento fáctico crucial y determinante para la co-rrecta adjudicación sobre la validez del registro.
De otra parte, surge también de la petición de certiorari que el alguacil Betancourt sólo testificó que había visitado los diferentes apartamentos para diligenciar. Debido a esas varias visitas y durante éstas haber penetrado en la es-tructura, no tuvo problemas en distinguir que eran apar-tamentos diferentes. Ciertamente, que estaba familiari-zado con el lugar, ya que había realizado citaciones en el edificio en tres (3) o cuatro (4) ocasiones anteriores. La se-ñora Crespo atestó que residía en el apartamento D-4 y que a eso de las 3 de la madrugada del día de los hechos unos policías se presentaron a su apartamento y lo registraron. La señora Melecio, residente del apartamento E-5, testificó que en esa misma madrugada, entre 3:00 y 3:30 a.m., le ocurrió lo mismo. En vista de estos escuetos testimonios, ¿cómo puede la mayoría concluir de forma ca-*583tegórica que los registros se llevaron de forma consecutiva? Si algo reflejan las alegaciones y versiones (carecemos de una exposición narrativa de la prueba) es lo contrario.
Si llevamos a ultranza nuestra objetividad judicial, la verdad es que los autos no nos permiten conocer cómo se llevó a cabo el diligenciamiento de la orden. Sin el beneficio de la exposición narrativa de la prueba, ¿qué versión fác-tica debe utilizarse para resolver? Los apartamentos muy bien pudieron haber sido registrados de forma simultánea o consecutiva. Tampoco podemos determinar si el aparta-mento donde se encontró el material delictivo fue el pri-mero o el último de los registrados. ¿Cómo entonces puede la mayoría, sin una exposición narrativa de la prueba, con-cluir que fue consecutivo y anular el registro?
Suscribimos la norma de que una vez los agentes se per-catan de la “naturaleza estructural del lugar” deben des-continuar el registro. También, que es ilegal todo registro efectuado luego haber advenido en tal conocimiento. El problema surge cuando la aplicamos a este caso sin tener toda la prueba. Con la rapidez que caracteriza de ordinario este tipo de allanamiento y registro, ¿en qué momento los agentes descubrieron la naturaleza multifamiliar de la es-tructura? ¿Habían ya encontrado el material delictivo? Nuevamente la mayoría hace caso omiso a la máxima de que los hechos determinan el derecho. Si el registro del apartamento donde se encontró el material delictivo se llevó a cabo primero que los demás o se registraron simul-táneamente, la evidencia obtenida sería admisible de ha-ber sido incautada antes de conocerse la naturaleza multi-residencial de la estructura. No obstante, de la declaración jurada y las fotografías contenidas en autos resulta impo-sible determinar la verdadera forma en que ocurrieron los hechos. Sobre todo, cuando los acusados no cumplieron con su obligación de elevar una exposición narrativa de la prueba —instrumento necesario, de utilidad incuestiona-ble— para una evaluación correcta de los hechos en *584controversia. In re Cruz González, 123 D.P.R. 108 (1989). Al no cumplir con su obligación, los acusados renunciaron a que el Tribunal de Circuito de Apelaciones y este foro pasaran juicio sobre la credibilidad que el tribunal de ins-tancia confirió a la prueba testifical.
HH HH HH
Sobre el registro del remolque, caracterizado hábil-mente como “vagón-residencia”, la mayoría parte del su-puesto equivocado de que no existió una orden judicial vá-lida, por lo que los agentes, sin motivos fundados, carecían de facultad en ley para registrarlo.
Conforme al escueto cuadro fáctico plagado de lagunas insalvables, no podemos suscribir esa conclusión. Según se-ñalado, del mismo análisis que formula la mayoría se des-prenderse la validez de la orden de registro. Esto, unido a la falta de prueba sobre lo ocurrido durante el diligencia-miento de la orden, imposibilita la supresión de la eviden-cia obtenida.
Primero, no existían señas exteriores algunas que lleva-ran a los agentes a creer que el remolque estaba siendo utilizado como residencia independiente. Si algo revelan las fotografías en evidencia, es que el remolque se encon-traba estacionado, tenía sus neumáticos en buenas condi-ciones; no hay indicio alguno de que se estuviese utilizando como una unidad de vivienda. Segundo, no hay prueba tes-tifical que sugiera que se usaba como residencia. Sólo los argumentos de su abogado. Es principio rector que meras alegaciones y teorías, como tampoco argumentos forenses, constituyen prueba. Tercero, el coacusado Alemán Colón, tampoco presentó prueba alguna de que su registro fuese efectuado después del de los apartamentos. Descansó ex-clusivamente en la alegación de invalidez de la orden, por lo cual los argumentos mayoritarios resultan improceden-tes y especulativos.
*585IV
Recapitulando. De la escasa prueba disponible para ser examinada y tomada en cuenta por este Tribunal —la de-claración jurada del agente Salgado y las fotos— resulta imposible siquiera inferir, sin exposición narrativa, dos (2) de las premisas básicas de la mayoría, a saber, que existió en este caso una obligación de investigar si la vivienda era de ocupación múltiple y que el registro fue realizado de manera consecutiva.
No podemos, pues, refrendar la revocación de los dictá-menes del tribunal de instancia y del Tribunal de Circuito de Apelaciones. La magra prueba presentada ante nos por los acusados no sustenta el cuadro fáctico alegado en su escrito; aún así la mayoría decide tomar esa versión de los hechos como cierta y procede a resolverles favorablemente. Como bien señaló el Tribunal de Circuito de Apelaciones en su sentencia —al igual que nos pronunciáramos en Pueblo v. Colón Bernier, supra— no estamos prejuzgando los mé-ritos de la cuestión planteada. Simplemente, no se nos ha puesto en posición de revocar el dictamen del tribunal de instancia sobre la validez del registro. Los acusados, quie-nes tenían el peso de la prueba, no suplieron información suficiente que nos lleve a precisar un cuadro claro sobre lo que ocurrió durante el diligenciamiento de la orden en controversia.
En ausencia de error manifiesto o indicios de prejuicio, pasión o parcialidad, no debemos intervenir con las deter-minaciones del tribunal sentenciador, sobre todo cuando no se ha presentado una exposición narrativa de la prueba. Benitez Guzmán v. García Merced, 126 D.P.R. 302 (1990).

Este Tribunal no sólo se equivoca al suprimir la eviden-cia, sino que por segunda ocasión, al utilizar la versión de los hechos según presentados por los acusados, menoscaba la necesidad en el futuro del uso de la exposición narrativa, para reproducir durante el trámite apelativo los testimo-
*586
nios presentados en los foros de instancia, mecanismo indispensable para una justa apreciación apelativa de los hechos.

Se trasciende los límites constitucionales permisibles en nuestra función judicial revisora.

 En Pueblo v. Colón Bernier, 148 D.P.R. 135 (1999), luego de la vista prelimi-nar, el acusado presentó una moción de supresión de evidencia, la cual fue declarada “sin lugar de plano”, por lo que no se celebró una vista evidenciaría. El acusado presentó una petición de certiorari ante el Tribunal de Circuito de Apelaciones, el cual, sin entrar en detalles sobre los hechos del caso, denegó la expedición del auto. Este Tribunal, sin una exposición narrativa de la prueba, revocó y concedió la moción de supresión.
En aquella ocasión disentimos por entender que la creencia fundada de que el acusado poseía una bicicleta hurtada, unido a la dudosa procedencia y precio irriso-rio, según manifestado por éste al policía, generaron suficientes motivos fundados para su arresto. También objetamos que se utilizaran los hechos tal y como fueron presentados por el acusado.